DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. As per the remarks of 05/04/2021 claims 1-17 have been cancelled. Claims 18-37 have been newly added.  Claims 18-37 are pending.
Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.
Information Disclosure Statement
The Information Disclosure Statements dated 03/26/2020, 02/28/2020, 01/29/2020, 01/08/2020, 11/22/2019, 10/31/2019, 10/04/2019, 08/09/2019 and 06/27/2019 are acknowledged and the cited references have been considered in this examination.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.
Claims 18-23 and 28-37 are rejected under pre-AIA  35 U.S.C. 102 (a) as being anticipated by Sella et al. (US 20090206666) (hereinafter, Sella).
Regarding claims 18, 28 and 33, Sella discloses an apparatus/method and system comprising: an electrical circuit configured to be connected to a photovoltaic panel (Fig. 6, solar panel 601), the electrical circuit comprising: circuitry having a circuitry input configured to be connected to an output of the photovoltaic panel and having a circuitry output configured to be connected to a serial string of photovoltaic panels (Para. # 5, 14 and 41), the circuitry output having a first output node and a second output node output (FIG. 6 discloses the device connected to solar cells 601 which connects to string 303 in FIG. 3. U0010 discloses the solar cells connected in series to form a string; and Figure 1 is a reproduction of FIG. 6 and the nodes 1-3 are indicated by N1 - N3, respectively; considering; wherein the second node is coupled between the first node and the third node (considering N1 as a second node, it lays between N3 and N2), wherein the circuitry comprises a switch connected between the circuitry input and the circuitry output and

    PNG
    media_image1.png
    796
    1212
    media_image1.png
    Greyscale

the circuitry output and a bypass circuit connected between the first and second output nodes (controller 606 controls the two switches controlling the ON and OFF of the two switches for signal control); and a controller configured (controller 606 controls the two switches controlling the ON and OFF of the two switches for signal control) to: operate the switch to connect and disconnect the photovoltaic panel to and from the serial string based on one or more predetermined criteria (Para. # 137); and activate the bypass circuit when the photovoltaic panel is disconnected from the serial string (Para. # 125-127 and 137: output bypass circuit connected between the second node and the third node (Figure 6 discloses the bypass circuit 604 and capacitor 640), wherein the one or more predetermined criteria comprise a criterion related to current flowing through the switch (Para. # 128); switch coupled between the first node and the second node coupled between the first node and (Figure 1 discloses switch 626 between N2 to N1: and a controller coupled to the second node, wherein the controller is operative to control the first switch and the second switch to be opened or closed (controller 606 controls the two switches controlling the ON and OFF of the two switches for signal control).
With respect to claims 19, 29 and 34, Sella discloses the apparatus, and the electrical circuit configured to be connected to the photovoltaic panel as described above, wherein the one or more predetermined criteria comprise a criterion related to a voltage at the output (Para. # 43). 
With respect to claims 20, 30 and 35, Sella discloses the apparatus, and the electrical circuit configured to be connected to the photovoltaic panel as described above, wherein the switch is part of a direct current to direct current (DC/DC) converter (Para. # 44, 45 and 65). 
With respect to claims 21, 31 and 36, Sella discloses the apparatus, and the electrical circuit configured to be connected to the photovoltaic panel as described above, wherein the criterion related to current flowing through the switch comprises the current flowing through the switch being below a minimum threshold (39 and 41).
With respect to claims 22, 32 and 37, Sella discloses the apparatus, and the electrical circuit configured to be connected to the photovoltaic panel as described above, wherein the one or more predetermined criteria comprise a criterion related to power output by the photovoltaic panel (para. # 40 and 43). 
With respect to claim 23, Sella discloses the apparatus, and the electrical circuit configured to be connected to the photovoltaic panel as described above, wherein the bypass circuit comprises circuitry configured to provide operational power to the controller (Para. #. 40, 41 and 125: including diode as switch).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention. 
Claims 24-27 are rejected under 35 U.S.C. 103 as being unpatentable over Sella et al. (US 20090206666) in view of Fahrenbruch (US 20090184746).
With respect to claim 24, Sella discloses the apparatus comprising: the electrical circuit configured to be connected to the photovoltaic panel and the bypass circuit comprising a plurality of switches (Para. # 39, 68 and 76) as described above. 
Sella, however, does not explicitly teach a charging circuit for charging a storage device or recharging circuitries.
FAHRENBRUCH teaches wherein the charging circuit and the storage device is operable to provide the stored charge as operating power for a controller of the output bypass circuit when the switch is open and connected in parallel (Par. # 0026 discloses the switch 120 and capacitor 140 which powers control 150).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have incorporated the feature of powering the bypass circuit from the charge storage device as taught in FAHRENBRUCH into Sella in order to gain the advantage of having the bypass circuit powered even if the solar module loses power momentarily, e.g. obscured by a passing object.
With respect to claim 25, the combined references of Sella and Fahrenbruch discloses the apparatus comprising: the electrical circuit configured to be connected to the photovoltaic panel bypass circuit, wherein Sella discloses the charging circuit comprises a capacitor that is discharged for a first period of time when providing operational power to the controller, and is charged for a second period of time that is shorter than the first period of time (Para. # 39).
With respect to claim 26, the combined references of Sella and Fahrenbruch discloses the apparatus comprising: the electrical circuit configured to be connected to the photovoltaic panel bypass circuit, wherein Sella further discloses comprising a plurality of buffer drivers connected to the controller and configured to drive the plurality of switches to be on or off controller 606 controls the two switches controlling the ON and OFF of the two switches for signal control).
With respect to claim 27, the combined references of Sella and Fahrenbruch discloses the apparatus comprising: the electrical circuit configured to be connected to the photovoltaic panel bypass circuit, wherein Sella further discloses the plurality of input bypass circuits, each input bypass circuit of the plurality of input bypass circuits configured to be connected across a substring of the photovoltaic panel (Para. # 8, 40 and 41).
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YALKEW FANTU whose telephone number is (571)272-8928.  The examiner can normally be reached on Monday-Friday 7:00AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DREW A DUNN can be reached on 571-272-2312.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/YALKEW FANTU/
Primary Examiner, Art Unit 2859